Citation Nr: 0639228	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-28 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a disability rating in excess of 
30 percent for service-connected asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 2000 to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2004.  A statement of the case was issued in March 
2004, and a substantive appeal was received in July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2005, additional evidence, particularly the 
veteran's June 2005 Pulmonary Function Test Interpretation 
Consult Results, was received at the Board.  It appears to 
the Board that the evidence is relevant to the appeal and has 
not been considered by the RO.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1304(c) (2006).

It is noted that a waiver of RO consideration of the evidence 
has not been received after the issuance of the SSOC dated in 
February 2005.  A letter had been sent from the Board to the 
appellant in October 2006 informing him of the need to submit 
a waiver for the Board to consider the evidence without prior 
review by the RO.  The veteran was advised that if he did not 
respond within 45 days the Board would assume that he wished 
for his appeal to be returned to the RO for preliminary 
review of the new evidence by the RO.  A response from the 
veteran was not received by the Board.  Accordingly, the 
Board finds that a remand is required to afford the veteran a 
supplemental statement of the case which discusses this 
additional evidence.  This is necessary in view of the 
absence of any written waiver from the veteran waiving 
initial review of this evidence by the RO.  See Disabled 
American Veterans v. Sec'y, 327 F. 3d 1339 (Fed. Cir. 2003).



Accordingly, the case is REMANDED for the following action:

The RO should review the claims file, to 
include the additional evidence, and 
determine if any of the benefits sought 
can be granted.  The veteran and his 
representative should then furnish an 
appropriate supplemental statement of the 
case contemplating all evidence received 
since the issuance of the supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



